Citation Nr: 0404289	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for the residuals of a 
neck injury.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from November 1967 to March 
1971, including service in Vietnam from October 1968 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  August 1999 and November 2001 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (RO).  


FINDINGS OF FACT

1.  The appellant is not a combat veteran.

2.  The appellant does not have post-traumatic stress 
disorder (PTSD) which is related to his military service.

3.  There is no competent medical evidence of cervical spine 
arthritis during the appellant's period of active duty 
service or within one year of separation from service.

4.  The appellant does not have a cervical spine disorder 
which is related to his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or as a result of the 
appellant's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

2.  A cervical spine disorder, to include arthritis and 
spondylolisis, was not incurred in or aggravated during 
service, nor may such a disorder be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 1154, 5013A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

As required by the VCAA, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.


In his substantive appeal, the appellant alleges several 
deficiencies as to VA's responsibilities with regard to 
advising him in accordance with the VCAA, and as to the 
explanation of the law and regulations outlined in the 
Statement of the Case.  The Board has carefully considered 
the appellant's assertions, but finds them to be without 
merit.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
matters brought before it, the Board is required to review 
the entire record in the proceeding and upon consideration of 
all evidence and material of record and applicable provisions 
of law and regulation.  38 U.S.C.A. § 7104(a) (West 2002);   
38 C.F.R. § 20.101 (2003).  From this perspective, the record 
further reflects specific compliance with the ruling in 
Quartuccio.  

As to the appellant's claim of service connection for PTSD, 
the record reflects that after receipt of his claim in 
February 1999, the RO attempted to contact the appellant by 
letter dated in April 1999 to advise him that it was his 
responsibility to provide competent medical evidence of the 
claimed disability, as well as evidence of the claimed 
stressors.  Although the RO forwarded the advisement to the 
appellant at the last address he provided to VA, the letter 
was returned as undelivered subsequently that month, because 
the appellant had moved and left no forwarding address.  

In May 1999, counsel for the appellant requested a copy of 
the appellant's claims folder.  By forwarding letter dated in 
June 1999, the appellant's claims folder was provided to 
counsel.  There is no indication of record that the appellant 
responded to the RO's April 1999 advisement subsequent to 
counsel's receipt of the claims folder.

By letter dated in November 1999, the appellant was again 
advised of his responsibility to submit evidence towards 
substantiation of his claimed stressors.  In relevant part, 
the letter advised the appellant that VA "need[ed] this 
information to obtain supportive evidence of the stressful 
event, and [his] failure to respond may make it impossible to 
obtain important information."  The appellant was further 
advised that he was to "BE SPECIFIC AS POSSIBLE."  
(Capitalized as in the original).

The appellant's response to the November 1999 advisement was 
received subsequently that month.  In sum, the appellant 
reported that he served on a "gun truck" protecting convoys 
while in Vietnam; that he was subject to enemy fire; and that 
he was aware of the "early deaths of [his] comrades in 
arms."

By letter dated in September 2001, the appellant was advised 
of what evidence would substantiate his claim; the 
responsibility for obtaining such evidence or advising VA of 
its whereabouts and authorizing its release; and the 
possibility that VA would require him to submit to a medical 
examination if necessary towards development of the claim.  
The appellant responded by statement received in September 
2001 that he had received treatment for PTSD at various VA 
medical centers.

By letter dated in July 2002, the RO requested that the U.S. 
Armed Services Center for Research of Unit Records [USASCRUR] 
search its records for substantiation of the appellant's 
claimed stressors.  The record indicates that the RO provided 
(1) a summary of the appellant's military personnel file, 
including his dates of assignment to Vietnam; campaigns 
listed on his record of assignments; military occupational 
specialty and battalion and company units and (2) a list of 
the appellant's claimed stressors.  The forwarding letter 
indicates that a copy of the appellant's record of separation 
from the Armed Forces (DD Form 214) and his "201 file" 
(record of assignments, decorations, military occupational 
specialties, promotions and demotions) was provided to 
USASCRUR.  The forwarding letter also indicates that a copy 
was provided to the appellant through counsel.  

By letter received in October 2002, USASCRUR responded that 
it was unable to conduct meaningful research without a more 
comprehensive statement of the appellant's claimed stressors.  
The USASCRUR stated in relevant part that the appellant:


 "[M]ust provide additional information.  He 
should include the incident and the date to within 
sixty days, type and location, number and full 
names of casualties, unit designations to the 
company level and other units involved.  The more 
detailed the information, the better chance [there 
existed] of successful research."     
 
By letter dated in November 2002, the appellant was advised 
of the USASCRUR's response.  In addition to providing a 
verbatim reiteration of the above-quoted portion of 
USASCRUR's October 2002 letter, the RO also provided to the 
appellant (1) a summary of the appellant's military personnel 
file, including his dates of assignment to Vietnam; campaigns 
listed on his record of assignments; military occupational 
specialty and battalion and company units and (2) a list of 
the appellant's claimed stressors.  

The appellant was also then informed that if he had any 
further information as to his claimed Vietnam stressors, 
beyond that specified in the letter, he should provide such 
substantiating information and that the RO would attempt to 
verify it.  The appellant was also informed that the 
requested information should be submitted as soon as 
possible, preferably within 60 days of the November 2002 
letter.  He was apprised that if such information was not 
forwarded within one year, if benefits were ultimately 
awarded, such would not be paid prior to the date of receipt 
of the requested information.  

The record indicates that a copy of the November 2002 letter 
was also forwarded to the appellant through counsel.  The 
appellant did not respond to the advisement, either in 
persona or through counsel.

In February 2003, the appellant was provided a Statement of 
the Case.  It outlined the above-summarized records and the 
reasons for the RO's denial of service connection for PTSD.  
In March 2003, the appellant's substantive appeal was 
received.  In June 2003, the appellant through counsel 
advised the Board that "no additional argument or evidence" 
would be submitted in support of the claim.  

The appellant's claim of service connection for a cervical 
spine disorder was received in his October 1999 notice of 
disagreement as to the denial of service connection for PTSD.  
By letter dated in November 1999, the appellant was advised 
that it was his responsibility to provide "[m]edical 
evidence of a current diagnosis and the medical evidence of a 
link between the current diagnosis and [his] military 
service."  The appellant was also informed that he could 
submit non-medical evidence to support a finding of the 
events leading to an injury.  There was no response to the 
RO's November 1999 advisement.

By letter dated in September 2001, the appellant was advised 
of what evidence would substantiate his claim; the 
responsibility for obtaining such evidence or advising VA of 
its whereabouts and authorizing its release; and the 
possibility that VA would require him to submit to a medical 
examination if necessary towards development of the claim.  
As noted above, the appellant responded by statement received 
in September 2001 that he had received treatment for PTSD at 
various VA medical centers; however, he did not report the 
existence of any information that would substantiate his 
claim for service connection for a cervical spine disorder, 
as was outlined in the RO's September 2001 letter.   

By rating decision dated in November 2001, the appellant was 
informed that his claim pertaining to a cervical spine 
disorder was denied.  In due course of appellate proceedings, 
the appellant was apprised in the February 2003 Statement of 
the Case as to the basis for the denial of the claim.  As 
noted above, in March 2003, the appellant's substantive 
appeal was received.  In June 2003, the appellant through 
counsel advised the Board that "no additional argument or 
evidence" would be submitted in support of the claim.  

The record is thus clear that the appellant has been afforded 
ample advisements as to what evidence would substantiate his 
claims as well as the allocation of responsibility for 
obtaining such evidence.  In particular with regard to the 
claim of service connection for PTSD, the record indicates 
that the appellant was apprised that although VA had 
attempted to obtain governmental records toward 
substantiating the claim, it had been unable to do so, and it 
was his responsibility to assist VA by providing additional 
information.  Notwithstanding being provided this 
information, the appellant did not respond.

The Board has carefully considered whether further 
notification should be accorded to the appellant of what 
evidence would substantiate this claim, in light of a 
precedential opinion decided after this matter was certified 
to the Board for review.  In Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004), it was held that the 
plain language of 38 U.S.C.A. § 5103(a) (West 2002), required 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that, or "immediately after," VA receives a 
complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that in that case, VA failed to demonstrate that, "lack of 
such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id at 
13.

In the instant case, notice pursuant to the VCAA was provided 
to the appellant with regard to his claim of entitlement to 
service connection for a cervical spine disorder in September 
2001, prior to the initial adjudication of this claim in 
November 2001.  

With regard to the appellant's claim of entitlement to 
service connection for PTSD, the decision in Pelegrini was 
focused upon the critical question of whether a claimant 
would be prejudiced by a VCAA advisement, after an adverse 
decision by the RO.  Id. at 13.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) in that case 
observed that VA had "failed to demonstrate that in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant."  (Italics added).  In its 
decision in Pelegrini, the Court had also previously observed 
that providing such notice after a claimant had received an 
initial unfavorable RO determination in a service connection 
claim would "largely nullify the purpose of the notice and 
prejudice the claimant by forcing him . . . to overcome an 
adverse determination."  Id.  Although it did not elaborate 
further as to the specific nature of a prejudicial impact, 
the Court also observed that a denial in such circumstances 
would deprive "a claimant of the gamut of VCAA rights during 
his . . . first bite at the adjudicatory apple."  

As in Pelegrini, the critical focus for resolution in this 
matter is whether the appellant is prejudiced, with regard to 
the range of rights afforded under the VCAA.  Pelegrini did 
not hold that a claim could not be examined to ascertain 
whether VA's post-adverse determination advisement would per 
se amount to prejudice the claimant.  Indeed, and while such 
is dicta, the authoring judge noted in a statement of his 
"Separate Views," that while an RO could not rely on its 
own initial adverse determination, a Statement or 
Supplemental Statement of the Case, or any issuance after the 
initial RO adjudication to comply with the compliance 
requirement of 38 U.S.C.A § 5103(a), he also noted that 
examination could be had with a possible further RO 
adjudication, or opportunity for one.  Id. at 21.  The record 
indicates that such has occurred in this matter, as evidenced 
by the RO's November 2001 adjudication.      

The Board has therefore undertaken scrutiny of whether the 
appellant has been prejudiced in any manner by the post-
rating decision VCAA advisement.  As noted above, the 
numerous advisements accorded to the appellant have not 
resulted in the obtaining or generation of any further 
evidence, notwithstanding that the appellant in persona and 
through counsel have been repeatedly advised of what evidence 
would substantiate the claims.  

As to the specific question of prejudice to the appellant, 
the Board observes that at this juncture, the claim remains 
open, and the RO's factual and legal determinations have no 
binding effect upon the Board.  By the filing of the Notice 
of Disagreement, the appellant has placed this matter in 
continuing controversy until the Board issues a final 
decision.  Thus, questions as to the proper and complete 
development of the evidence, the weighing of such evidence, 
whether the appellant's due process rights have been 
protected, and any other controlling determinations have not 
been finally adjudicated by VA.  

After careful consideration of the record from this light, 
the Board can glean no possible prejudice which would inure 
to the appellant from its adjudication of this claim, without 
a further advisement as to what evidence would substantiate 
the claim.  Mindful of the Court's observation in Pelegrini 
regarding VA's adjudication of a claim in this circumstance, 
the facts and circumstances of this case do not reflect any 
deprivation of this appellant of the gamut of VCAA rights 
during his 
. . . first bite at the adjudicatory apple."  Pelegrini at 
13.  As noted above, the appellant has been repeatedly 
advised of what evidence would substantiate his claims; the 
responsibility for obtaining such evidence; VA's efforts to 
obtain substantiating evidence and the appellant's 
responsibility for responding to further advisements.  
However, the appellant has failed to respond.  

The appellant through counsel argues in his substantive 
appeal that VA's numerous advisements to him are inadequate 
to fulfill the obligations of the VCAA, with its essential 
purpose to advise claimants of what evidence would be 
required to substantiate claims.  The appellant's contention 
is disingenuous, when juxtaposed both the numerous 
advisements as to what evidence would substantiate his 
claims, as well as with his June 2003 letter advising that he 
would have no further evidence to submit.  

It has long been settled that while VA is obligated to assist 
a claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where, as 
here, he should have information that is essential in 
obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991).  Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C.A. §  5107(a).  
Notwithstanding the repeated notifications of the need to 
submit further information regarding the claimed stressors, 
the appellant's failure to provide the requested information 
has essentially foreclosed all further inquiry towards 
substantiation of the claim.  

The appellant ultimately seeks service connection, and he has 
had ample advisements as to how the claim could be 
substantiated.  The Board presently reviews such advisements 
and has broad authority to order corrective action or further 
development of the evidence.  Moreover, the statutes and 
regulations pertaining to the establishment of effective 
dates for compensation are well established in the law, and 
any procedural deficiency as to notification would not alter 
the mandates of such law.  

Moreover, the claim for entitlement to service connection for 
PTSD had been filed and initial adjudication had taken place 
before the VCAA was enacted.  Thus preadjudication notice was 
not provided nor was it possible.  The Court decision in 
Pelegrini did not contain a remedy under such facts.  Given 
its procedural posture, remanding this matter for additional 
advisement would only result in prejudice to the appellant.  
Such action would render the rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the Notice of 
Disagreement and Substantive Appeal filed by the veteran.  
Following notification of what could only be a reiteration of 
information under the VCAA conveyed to the appellant earlier, 
he would have to file a new Notice of Disagreement, a new 
Statement of the Case would be required, as would the 
submission of a Substantive Appeal by the claimant - all 
resulting in nullification of the prior action, and placing 
the appellant at the end of the line of cases waiting to be 
adjudicated.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the appellant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Additionally, VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The appellant 
was notified of the need for a VA examination for PTSD, and 
one was accorded him.  Although the appellant has not been 
provided a VA examination in order to determine whether he 
has a cervical spine disorder, such an examination is not 
required under the VCAA.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, there is 
no medical evidence of record showing an injury or disease in 
service, or had a presumptive disease during the pertinent 
presumptive period.  The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist under the VCAA has been fulfilled. 

The Merits of the Claims

Service Connection for PTSD

The appellant argues that he sustained PTSD as a result of 
his active military service.  The Board has carefully 
considered the appellant's contentions in light of the record 
and the applicable law, and finds that because the clear 
preponderance of the evidence is against the claim, the 
appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991). 

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

As a preliminary matter, the Board must first determine 
whether the appellant is a veteran of combat.  Under 38 
U.S.C.A § 1154(b), in the case of any veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

VA's General Counsel has held that the determination of 
whether a veteran "engaged in combat with the enemy" depends 
on multiple factors, including the requirement that the 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  
The General Counsel's opinion is binding on the Board.  38 
U.S.C.A. § 7104(c); 38 C.F.R. § 14.507 (2003).

The record does not indicate that the appellant is a veteran 
of combat.  Although he is the recipient of the National 
Defense Service Medal, such is awarded for honorable active 
service for any period between June 27, 1950 and July 27, 
1954, or between January 1, 1961 and August 14, 1974.  See 
Manual of Military Decorations and Awards, 6-1 (Department of 
Defense Manual 1348.33-M, July 1990).  

The appellant also received the Vietnam Service Medal, which 
is awarded to all members of the Armed Forces of the United 
States serving at any time between July 4, 1965 and March 28, 
1973 in Thailand, Laos, or Cambodia or the airspaces 
thereover in direct support of operations in Vietnam.  Id. at 
6-1.  Also received by the appellant is the Republic of 
Vietnam Campaign Medal, which is awarded to those personnel 
who (1) served in the Republic of Vietnam for 6 months during 
a specified period; or, (2) served outside the geographical 
limits of the Republic of Vietnam but contributed direct 
combat support to the Republic of Vietnam and Armed Forces 
for 6 months; or, (3) served in the Republic of Vietnam or 
outside its geographical limits for less than 6 months but 
were wounded, captured or killed.  See Army Regulation 672-5-
1, 28.  As there is no evidence of record to support the 
criteria for the second and third category above, the 
appellant is clearly within the first category of awardees, 
and his award therefore does not, by itself or with other 
evidence, support the finding that he is a veteran of combat.  

Although the appellant also received a "60 device" as to 
the latter decoration, such does not denote combat service.  
The Republic of Vietnam Campaign Medal with device bar (1960) 
was awarded to U.S. Armed Forces personnel by the Government 
of the Republic of Vietnam.  The medal was authorized for two 
separate periods, one of which was from January 1, 1960, with 
the ending date to be decided after the war was over.  The 
ending date remains blank since the Republic of Vietnam 
Government ceased to exist before the ending date was 
established.  

The appellant's record of military service indicates that he 
was stationed in Vietnam from October 1968 to October 1969, 
and was continually assigned duties as a heavy vehicle 
operator.  While the appellant has reported that he was then 
subject to periodic enemy fire while performing convoy 
duties; that his installation was attacked by mortar fire, 
and that he knew of colleagues killed in action, as noted 
above, the appellant has provided no substantiating 
information which could be used to verify his combat 
participation as requested by both VA and USASCRUR.  

In sum, although consistent with the appellant's report of 
having served in Vietnam as a truck driver, the record does 
not indicate participation in any combat activities.  As he 
does not have combat veteran status, verification of a 
claimed stressor must be obtained.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Because the appellant has not provided any clarifying 
information to substantiate his account of his claimed 
stressors, as requested by VA, his accounts are insufficient 
to support a claim of service connection for PTSD.  Moreover, 
to the extent that any medical evidence indicates that the 
appellant has PTSD, such evidence is of no probative value 
due to the lack of a confirmed stressor.  Such opinions do 
not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); see 
also West v. Brown, 7 Vet. App. 70, 79-80 (1994).  

Because any medical opinion or treatment record indicating 
that the appellant has PTSD is based upon a factual belief 
unfounded by the record, such medical evidence also does not 
avail the appellant.  Under these circumstances, the Board 
concludes the appeal for entitlement to service connection 
for PTSD must be denied.

Service Connection for the Residuals of a Neck Injury  

The appellant argues that he sustained a cervical spine 
injury in service, when he was thrown from a vehicle in an 
explosion.  


As noted above, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The law also provides certain statutory and regulatory 
presumptions to establish service connection.  A veteran who 
has 90 days or more of service may be entitled to presumptive 
service connection of a chronic disease that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.307.  
Arthritis, to include degenerative joint disease, is one of 
the chronic diseases for which such presumptive service 
connection may be granted.  38 C.F.R. § 3.309(a).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service-connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date.  38 C.F.R. § 3.303(b).

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.

The appellant's service medical records are devoid of any 
mention of any complaints, symptoms, or diagnoses of any 
cervical spine disorders.  The record indicates that the 
appellant has been treated by VA medical care providers for 
cervical spondylolysis and osteoarthritis of the cervical 
region beginning in 2001.  

Although the appellant reported to VA physicians that he 
injured his neck on active military duty as described above, 
the appellant's service medical records are devoid of any 
mention of any such incident.  As noted above, because the 
appellant is not a veteran of combat, his account of the 
claimed in-service incident is not accorded a presumption of 
credibility upon determination of the merits of the claim.  
38 U.S.C.A. § 1154.

The appellant has failed to provide further information 
towards substantiating this claim.  Because the incident as 
described by the appellant is not substantiated by the 
evidence of record, and there is no evidence to indicate the 
presence of any cervical spine symptoms within the 
presumptive period, the appeal will be denied.   


ORDER

Service connection for PTSD is denied.

Service connection for a cervical spine disorder is denied.  



	                     
______________________________________________
	JOY A. MCDONALD	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



